DETAILED ACTION
Introduction
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges Applicant’s amendment of claims 1 and 12; and cancelation of claims 2 and 7-10 in Applicant’s Response to Official Action dated 07 April 2021 (“Response”).  Claims 1, 3-6 and 11-20 are currently pending in this application and are subject to examination herein.
Based upon Applicant's amendment of claim 12 to recite “the length of one of the two adjacent finlets”, the Examiner’s prior objection to claim 12 on that ground is withdrawn.
Allowable Subject Matter & Examiner's Reasons For Allowance
Claims 1, 3-6 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or otherwise teach the combination of limitations claimed in the aforementioned claims.  In particular regarding independent claim 1, the prior art of record fails to disclose or otherwise teach a drag reducing system for an aircraft, comprising: 
at least one finlet attached to a rear half of an upswept portion of an aft-fuselage of the aircraft on each side of the aft-fuselage, wherein the upswept portion extends rearward starting at a breakline; 
wherein each finlet has a leading edge and a tail edge, each finlet being positioned nose-up relative to the direction of airflow about the aft-fuselage, and 

wherein each finlet is configured to additionally reduce drag on the aircraft through generation of a secondary vortex oriented to induce downwash added to the vortex generated at the aft-fuselage, thereby further straightening the vortex generated at the aft-fuselage and reducing the upsweep of the vortex.
Specifically, the prior art does not disclose or otherwise teach the claimed combination and, in particular, does not teach a drag reducing system for an aircraft comprising at least one finlet attached to a rear half of an upswept portion of an aft-fuselage of the aircraft on each side of the aft-fuselage, wherein the upswept portion extends rearward starting at a breakline; and wherein each finlet is configured to additionally reduce drag on the aircraft through generation of a secondary vortex oriented to induce downwash added to the vortex generated at the aft-fuselage, thereby further straightening the vortex generated at the aft-fuselage and reducing the upsweep of the vortex.
Claims 3-6 and 11-20 depend, either directly or ultimately, from allowable, independent claim 1 and are, therefore, likewise allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDE J BROWN whose telephone number is (571)270-5924.  The examiner can normally be reached on Mon-Fri 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CLAUDE J BROWN/Primary Examiner, Art Unit 3643